IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-41324
                          Conference Calendar



THERON BELTON,

                                           Plaintiff-Appellant,

versus

KENT HENSON, Sheriff; KEN STEWART, Jail Administrator;
AMY THOMPSON, LV Nurse; TOMMY SIMS, Transportation Officer,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:99-CV-149
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Theron Belton (“Belton”), Texas state prisoner #845198,

appeals the magistrate judge’s dismissal of his 42 U.S.C. § 1983

civil rights complaint as frivolous and for failure to state a

claim upon which relief may be granted.     See 28 U.S.C.

§ 1915(e)(2).    Belton argues that jail officials were

deliberately indifferent to his medical needs.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41324
                                 -2-

     Belton first contends that the magistrate judge lacked

jurisdiction to dismiss his complaint.     This argument lacks merit

because at the time of the magistrate judge’s dismissal, the

defendants were not served and, therefore, were not parties to

the lawsuit.    See Neals v. Norwood, 59 F.3d 530, 532 (5th Cir.

1995).

     Because Belton has not shown that the defendants were

deliberately indifferent to his medical needs and that he

suffered injury, he has not shown that the magistrate judge erred

in dismissing his complaint.    See Wagner v. Bay City, Tex., 227

F.3d 316, 324 (5th Cir. 2000); Wesson v. Oglesby, 910 F.2d 278,

284 (5th Cir. 1990).

     Belton’s appeal is without arguable merit and is dismissed

as frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983).    The dismissal of the appeal as

frivolous and the district court’s dismissal of Belton’s 42

U.S.C. § 1983 complaint as frivolous and for failure to state a

claim each count as a “strike” under the three-strikes provision

of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).    Belton is CAUTIONED that if he

accumulates three “strikes” under 28 U.S.C. § 1915(g), he will

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.